Matter of Fischer (2022 NY Slip Op 06858)





Matter of Fischer


2022 NY Slip Op 06858


Decided on December 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 1, 2022

PM-207-22
[*1]In the Matter of Jennifer Anne Fischer, an Attorney. (Attorney Registration No. 4418679.)

Calendar Date:November 28, 2022

Before:Garry, P.J., Egan Jr., Aarons, Pritzker and Fisher, JJ.

Jennifer Anne Fischer, Washington, DC, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Jennifer Anne Fischer was admitted to practice by this Court in 2006 and lists a business address in Washington, DC with the Office of Court Administration. Fischer now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Fischer's application
Upon reading Fischer's affidavit sworn to October 13, 2022 and filed October 17, 2022, and upon reading the November 22, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Fischer is now eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Egan Jr., Aarons, Pritzker and Fisher, JJ., concur.
ORDERED that Jennifer Anne Fischer's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Jennifer Anne Fischer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jennifer Anne Fischer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Fischer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jennifer Anne Fischer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.